Case 0:20-cv-61912-DPG Document 34 Entered on FLSD Docket 11/05/2020 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  LARRY KLAYMAN

                          Plaintiff

                 v.
                                                        Case Number:     0:20-cv-61912
  INFOWARS, LLC, et al

                         Defendants.


  PLAINTIFF LARRY KLAYMAN’S MOTION TO TRANSFER TO THE U.S. DISTRICT
              COURT FOR THE WESTERN DISTRICT OF TEXAS

         Plaintiff Larry Klayman (“Mr. Klayman”) hereby moves to transfer this case to the U.S.

  District Court for the Western District of Texas (“Western District of Texas”).

         “For the convenience of parties and witnesses, in the interest of justice, a district court

  may transfer any civil action to any other district or division where it might have been brought."

  28 U.S.C. § 1404(a). Traditionally, federal courts accord a plaintiff's choice of forum

  considerable deference, only disturbing it when it is clearly outweighed by other considerations.”

  Ramsey v. Fox News Network, LLC, 323 F. Supp. 2d 1352, 1355 (N.D. Ga. 2004). “The three

  criteria for the Court to consider in ruling on a motion to transfer are: (1) the convenience of the

  parties; (2) the convenience of witnesses; and (3) the interests of justice. In weighing those

  criteria, and deciding whether to transfer an action to another district, the district court is vested

  with broad discretion. England v. ITT Thompson Industries Inc., 856 F.2d 1518, 1520 (11th Cir.

  1988).” Id.

         Here, the Plaintiff, Mr. Klayman, is moving for change in venue and accordingly, his

  choice must be granted “considerable deference.” Id. It is also clear that the Western District of

  Texas is a ‘district…..where [this action] might have been brought.” 28 U.S.C. § 1404(a). The




                                                    1
Case 0:20-cv-61912-DPG Document 34 Entered on FLSD Docket 11/05/2020 Page 2 of 3




  Infowars Defendants are all located in the Western District of Texas, with their headquarters

  being located in Austin, Texas. The defamatory publications also occurred in and were broadcast

  from the Western District of Texas as well as in this district, where Mr. Klayman primarily

  practices law and conducts a conservable part of his other professional and personal endeavors.

  And, since there is already a case pending in the Western District, it having been transferred

  from the U.S. District Court for the District of Columbia, this would work an efficiency of

  judicial and private resources to transfer this pending case, and then it along with the Western

  District case could be consolidated. Moreover, the Western District case is already in a discovery

  mode with a trial set for July 31, 2020. See Corsi v. Infowars LLC et al, 1:20-cv-298 (W.D. Tx.)

  Docket Sheet, Exhibit 1.

         Accordingly, all the factors set forth by the U.S. Court of Appeals for the Eleventh

  Circuit all weight heavily in favor of transfer. A majority of the parties are located in the Western

  District of Texas, and therefore a majority of the witnesses are also located there.

         In summary, since there is already a companion case in the Western District of Texas

  styled Corsi v. Infowars LLC et al, 1:20-cv-298 (W.D. Tx.), transfer to the Western District of

  Texas would allow for these cases to be consolidated in the interests of judicial economy and for

  the convenience of all the parties and the Court. See Docket Sheet, Exhibit 1.

         Mr. Klayman’s office sent an earlier and then another email seeking consent               and

  consultation for this motion to Robert Buschel, Esq., counsel for Defendant Stone, David

  Wachen, Esq., counsel for Defendant David Jones, and Mark Randazza, Esq., pro hac vice and

  out of state counsel for the remaining Infowars Defendants on Tuesday, November 3, at 9:08

  a.m. PST, but as with a recent motion for extension of time they ignored the request and their

  counsel failed to respond as a matter of professional courtesy and the rules of this honorable




                                                   2
Case 0:20-cv-61912-DPG Document 34 Entered on FLSD Docket 11/05/2020 Page 3 of 3




  Court. For whatever reason, it has become Defendant’s pattern and practice to simply ignore

  emails and requests to consent or consult from Plaintiff, as occurred as well with an email

  seeking consent for an extension of time in the last few weeks.

         WHEREFORE, based on the foregoing, Mr. Klayman respectfully requests that this case

  be transferred to the Western District of Texas and consolidated with the companion case

  currently in progress there.

  Dated: November 5, 2020                                     Respectfully Submitted,


                                                              /s/ Larry Klayman
                                                              Larry Klayman, Esq.
                                                              7050 W. Palmetto Park Rd
                                                              Boca Raton, FL, 33433
                                                              Telephone: (561)558-5336
                                                              Email:leklayman@gmail.com

                                                              Pro Se



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of November, 2020, a true copy of the

  foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                       /s/ Larry Klayman




                                                  3
